Citation Nr: 0609085	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for residuals of a right 
eye injury.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.



The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in May 2002, which denied the claim.

When the case was previously before the Board, the Board 
remanded the issue of service connection for a right eye 
condition for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was setting a trip flare when a 
boy walked by and it went off.  He stated that a very bright 
light occurred and cracked the right lens of his glasses.  

Service medical records are negative for indication of trauma 
or injury to the veteran's right eye.  "Eye Trouble" was 
indicated by the veteran in his report of medical history 
both during a pre-induction examination in September 1966 and 
at discharge.  Refractive error was noted in the pre-
induction examination, and the veteran was found to have 
20/20 vision in the right eye and 20/70 in the left eye.  
Assessment at that time was refractive error, not currently 
disabling.  Refraction was -0.75 in the right eye and -1.25 
in the left.  Service medical records from September 1967 
indicate 20/25 vision in the right eye, corrected to 20/20.  
New glasses were ordered for the veteran in February 1969, 
with the same refractions as in his pre-entrance examination.  
At discharge in April 1969, the veteran's vision was found to 
be 20/20 uncorrected in the right eye, with uncorrected 
vision in the left eye of 20/200, both correctable to 20/20.  
The examination noted refractive error in the left eye.  
Service medical records do note the veteran received a 
shrapnel wound to the chest, but are negative for any eye 
injury.  

The veteran's DD Form 214 indicates that he received numerous 
medals for his service, including the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, a Purple Heart, and a Combat Infantry Badge.  
His occupational specialty was light weapons infantry.  The 
Board finds this evidence as conclusive that the veteran 
served in combat.  Thus, pursuant to 38 U.S.C.A. § 1154(b), 
the Board accepts the fact that a trip flare went off in the 
veteran's face.  See also 38 C.F.R. § 3.304(d) (2005).  

Section 1154(b), however, only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

A private medical report noted the veteran was first seen by 
E.R.S., M.D, in August 1994 for an elevated pressure and an 
enlarged cataract in the right eye.  The physician noted that 
the lens material was almost liquified at the time of the 
surgery.  The physician indicated he removed the cataract, 
"although present for approximately 20 years."  

As ordered by the prior remand, a VA examination was 
scheduled.  The examiner stated "I cannot resolve the issue 
as to the causation of these problems and any relationship to 
an active duty injury to the right eye without resort to mere 
speculation as there is not documentation in the chart to 
substantiate that an injury occurred."

The Board finds that despite the examiner's statement, an 
additional opinion would be helpful.  Specifically, in light 
of 38 U.S.C.A. § 1154(b), the examiner is to accept as fact 
that a trip flare went off in the veteran's face and caused 
the right lens of his glasses to break.  The fact that the 
veteran's glasses were replaced in service at a battalion aid 
station further supports his contention.  The Board also 
finds potentially probative the fact that the cataract is in 
one eye only, and that the physician who removed it stated it 
had been present for 20 years and the lens was almost 
liquified.  While this would place the inception a few years 
after service, it still raises a question as to a possible 
service etiology.  However, the Board requires the expertise 
of a physician in this field to accurately evaluate this 
claim.  While the prior examiner indicated that no opinion 
could be provided, it does not appear that he was advised to 
accept as fact the trip flare incident.  Thus, this claim is 
being remanded for a medical opinion by an ophthalmologist. 

For the foregoing reasons, this cases is remanded for the 
following action:

1.  The claims file should be forward to 
a specialist in ophthalmology to review 
the entire claims file and provide an 
opinion as to whether the veteran's 
current eye disorder is related to 
service.  

Specifically, the examiner is to be 
advised to accept as fact that a trip 
flare went off in the veteran's face and 
broke his right eyeglass lens.  The 
examiner should consider all of the 
evidence of record, including the service 
medical records showing a refractive 
error and private records showing a 
cataract which likely existed since 1974 
and resulted in an almost liquified lens 
in 1994.  Based on review of the file and 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran's cataract resulted from a trip 
flare going off in his face in service.  



A complete rationale for the opinion 
should be provided.  It would be helpful 
for the examiner to discuss whether 
something other than trauma would likely 
cause a cataract in only one eye to begin 
in a 26- year old person.

If an examination is deemed required by 
the physician to render an opinion, one 
should be scheduled.  If the physician 
concludes that an opinion cannot be 
provided without resort to mere 
speculation, he or she should state such. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).







 
 
 
 

